Citation Nr: 0718256	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-44 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include mental retardation, 
dysthymia, passive-aggressive personality disorder, neurosis, 
nerves, and post-traumatic stress disorder.  

2.  Entitlement to service connection for depression with 
sleep disorder.  

3.  Entitlement to service connection for a skin condition 
claimed as a rash on the arms.  

4.  Entitlement to service connection for arthritis of the 
joints.  

5.  Entitlement to service connection for side effects of 
medications. 

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased initial rating for 
pseudofolliculitis barbae, currently evaluated as 30 percent 
disabling.  

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to an effective date earlier than August 4, 
2003, for the award of service connection for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
March 1973 to August 1973, and served on active duty from 
December 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated in August and November 2004.  

The issues of entitlement to increased ratings for 
hypertension and pseudofolliculitis barbae, and the claim for 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include mental retardation, dysthymia, 
passive-aggressive personality disorder, neurosis, nerves, 
and post-traumatic stress disorder, in January 1998, this had 
been previously denied by the Board in an April 1997 
decision, and the appellant did not appeal.

2.  Evidence submitted since April 1997 is cumulative or 
redundant, or does not relate to an unestablished fact 
necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the claim.  

3.  The persuasive evidence demonstrates that the veteran 
does not have depression with sleep disorder that is related 
to service.  

4.  The persuasive evidence demonstrates that the veteran 
does not have a skin condition claimed as a rash on the arms 
that is related to service.  

5.  The persuasive evidence demonstrates that the veteran 
does not have arthritis of the joints that is related to 
service.  

6.  The persuasive evidence demonstrates that the veteran 
does not have a disability characterized by side effects of 
medications that is related to service.

7.  On August 4, 2003, a claim was received for service 
connection for a skin condition later clarified as being 
pseudofolliculitis barbae.  There was no informal claim, 
formal claim, or written intent to file a claim prior to 
August 4, 2003.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that declined to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disability, to include mental retardation, 
dysthymia, passive-aggressive personality disorder, neurosis, 
nerves, and post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include mental 
retardation, dysthymia, passive-aggressive personality 
disorder, neurosis, nerves, and post-traumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  Depression with sleep disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A skin condition claimed as a rash on the arms was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

5.  Arthritis of the joints was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

6.  A disorder characterized by side effects of medications 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

7.  The criteria for an effective date earlier than August 4, 
2003, for the grant of service connection for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003, February 2005, and July 2005.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In February 2005, the veteran 
responded that he had submitted all of the evidence he had to 
VA.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has indicated he has no additional 
evidence.  He has been thoroughly informed as to the 
requirements of new and material evidence and the reasons for 
the previous final decision regarding Issue 1 on the title 
page, consistent with controlling law.  See Kent v. 
Nicholson, 20 Vet App 1 (2006).  As the Board concludes below 
that the preponderance of the evidence is against the claims, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include mental retardation, 
dysthymia, passive-aggressive personality disorder, neurosis, 
nerves, and post-traumatic stress disorder; and, entitlement 
to service connection for depression with sleep disorder.

The veteran seeks service connection for psychiatric 
problems.  He has filed multiple claims since 1982.  In 
essence, he believes that any and all psychiatric and nervous 
problems he has are due to service.  

Service connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and psychosis, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a January 1998 rating decision the RO denied reopening a 
claim for entitlement to service connection for a nervous 
condition.  The RO rating action noted that in April 1997, 
the Board denied entitlement to service connection for an 
acquired psychiatric disability, to include mental 
retardation, dysthymia, passive-aggressive personality 
disorder, neurosis, nerves, and post-traumatic stress 
disorder because such a psychiatric disability was shown 
neither to have been incurred in service nor to have 
developed as a result of a service-connected disability.  In 
that decision the Board found, in essence, although there 
were instances in which the veteran was prescribed Valium and 
he had anxiety complaints in service, that there was no 
competent evidence showing a chronic psychiatric disorder was 
manifest until several years after the veteran's discharge 
from service.  The Board noted prior unappealed rating 
decisions in its introduction portion of the 1997 decision, 
and specifically listed them on page 10.  The Board observed 
that no new and material evidence had been submitted to 
reopen the claim, and that although the veteran had some 
references to nerves in service, and although he was 
prescribed Valium, his current psychiatric problems did not 
begin until the mid-1980's.  The Board noted that on his 
service separation examination in June 1976, his psychiatric 
system was considered normal.  The RO found in January 1998 
that no new and material evidence had been presented since 
the Board's 1997 decision.  The veteran did not appeal the 
January 1998 rating decision which found no new and material 
evidence had been presented to reopen the claim for a 
psychiatric disorder, and it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence added to the record since the January 1998 
rating decision includes the veteran's request to reopen his 
claim reiterating his contention that a psychiatric disorder 
began in service.  He submitted copies of previously 
considered VA treatment records and records of 
hospitalization, as well as additional treatment records from 
Salem VA Medical Center (VAMC) dated through May 2005 showing 
treatment of dysthymia and generalized anxiety disorder.  He 
was involved in group therapy for depression.  He also sent 
in a duplicate copy of his service medical records showing a 
complaint of high blood pressure and nervous tension in 
February 1976.  It showed he had a refill of Valium in March 
1976.  None of the additional medical reports received 
contained an opinion relating a psychiatric disorder to 
service.
Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the January 
1998 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating the post-
service diagnoses of any psychiatric disorder to any event, 
injury, or disease in service, which was the basis for the 
prior determination.  Copies of service medical records are 
not new.  The veteran's statements and the additional medical 
reports are essentially cumulative of the evidence previously 
considered and do not raise a reasonable possibility of 
substantiating the claim.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1998 and before the Board in 1997, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  The new medical records do not provide 
a medical linkage to service.  To the contrary, the evidence 
shows no relationship.  Therefore, there is no basis under 
which to reopen the claim.  As the information provided in 
support of the application to reopen the claim does not 
include new and material evidence, the appeal must be denied.

Service connection for depression and a sleep disorder

In August 2003, the veteran claimed service connection for 
depression and a sleep disorder.  This is considered a new 
and distinct claim as it was not one of the conditions denied 
in the January 1998 RO decision or the 1997 Board decision.  

The service medical records contain no diagnosis of 
depression or a sleep disorder.  As discussed above, the 
veteran did seek treatment for hypertension with some anxiety 
and for "nerves".  However, at the time of his separation 
examination in June 1976, his psychiatric system was 
considered normal.  

Post-service, the veteran complained of feeling depressed on 
several occasions.  Although the veteran complained of 
feeling depressed, being unable to get happy, and having 
sleep disturbance on VA psychiatric examination in July 1997, 
the diagnosis was dysthymia and alcohol dependence in 
remission, personality disorder, and mild mental retardation.  
VAMC treatment records show that the veteran was treated for 
follow-up of depression in September 2004.  He was noted to 
have an assessment of depression in October 2004.  In 
December 2004, he was noted to be followed up for dysthymia 
and generalized anxiety disorder.  The relevant diagnosis was 
dysthymia, tobacco use disorder, and generalized anxiety 
disorder.  

Based upon the evidence of record, the Board finds no current 
depression with sleep disorder to be etiologically related to 
service.  The record lacks evidence of continuity of 
symptomatology since service, or a competent medical opinion 
relating any current depression with sleep disorder to 
service, or evidence of a chronic disease in service.  
Moreover, the evidence as a whole, including that pertinent 
to service, does not otherwise establish that depression with 
sleep disorder was incurred in service.  No examiner has 
opined that there is a relationship between any current 
depression and service.  

There is no evidence other than the veteran's own statements 
as to any symptoms or treatment for depression with sleep 
disorder for many years after service and a chronic 
disability of this nature is not shown to have been manifest 
within the first post-service year.  Therefore, the Board 
finds the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for depression with a sleep disorder.


Service connection for a skin condition claimed as a rash on 
the arms

The veteran filed his claim for a skin disorder claimed as a 
rash on the arms in August 2003.  At that time, he indicated 
that he had been treated for this condition the whole time he 
was in service.  However, there is no record of treatment for 
any rash on the arms in his service medical records.  The 
veteran was treated for a rash on the face, diagnosed as 
pseudofolliculitis barbae in January 1975.  The separation 
physical examination report dated in June 1976 shows that his 
skin system was normal.  A VA examination dated in October 
1982 shows that the skin was normal.  A VA dermatology 
consultation in September 1994 reflects treatment for 
pseudofolliculitis barbae but does not indicate any rash of 
the arms.  VA treatment record dated in July 1995 shows the 
veteran was given triamcinolone cream for a rash on the left 
hand and chest in July 1995 and November 1995.  This cream 
was noted to control the itching in January 1996.  No 
pertinent diagnosis was given.  VA general medical 
examination in July 1997 revealed pseudofolliculitis barbae 
of the face but did not indicate any skin rash on the arms.  
VA treatment record dated in December 2003 shows that the 
veteran was using triamcinolone acetonide cream for a rash on 
the arms.  

Although the veteran claimed a rash on the arms was present 
since service, there was no chronic condition of that nature 
diagnosed in service that is currently present.  He certainly 
did receive treatment for pseudofolliculitis, but this is not 
noted to be in any way related to the rash on the arms 
reportedly treated in 1995 and 2003.  On examination prior to 
separation a negative skin system was noted.  

Furthermore, there is no actual current diagnosis of a skin 
disorder of the arms, only notations that the veteran has 
used skin cream for a rash on the arms, left hand and left 
chest on a few isolated occasions between 1995 and 2003.  
Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for chronic 
pain must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

Moreover, since service, VA treatment records have shown only 
minimal treatment for a rash on the arms, first present many 
years after service, and there is no competent evidence of a 
chronic rash on the arms that is related to service.  VA 
dermatology examination and clinic findings on multiple 
occasions since separation note no abnormality of the skin on 
the arms.  The isolated notations in 1995 and 2003 do not 
amount to a chronic condition characterized as a skin rash of 
the arms.  There is no competent evidence of a current 
chronic condition of this nature.  

While the veteran believes he has a skin rash of the arms 
that is due to service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board has 
carefully reviewed the record and finds there is no 
diagnosis, finding or other competent evidence of a skin rash 
of the arms related to service.  No health care provider has 
indicated that there is such a disorder at present time which 
is related to service.  Therefore, the Board finds 
entitlement to service connection for a skin rash of the arms 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Service connection for arthritis of the joints

The veteran filed the claim of service connection for 
arthritis of the joints in August 2003.  Service medical 
records show no diagnosis of arthritis.  Upper extremities, 
lower extremities, feet and spine were all noted as normal on 
the separation physical examination in June 1976.  VA 
examination report dated in October 1982 reflects that the 
musculoskeletal system was negative.  In January 1990, the 
veteran was treated for a nondisplaced fracture of the left 
third metatarsal bone.  During a July 1997 VA general medical 
examination, the veteran reported that he developed arthritis 
of the left ankle following the fracture in 1990.  The 
veteran reported he was now taking Naprosyn for the arthritic 
ankle.  He reported to the examiner that the left ankle was 
the only place where he had arthritis.  The examiner 
explained that he reviewed the 1994 X-rays of the ankle and 
these were compared with current X-rays of the left ankle.  
These showed no change since the post-operative distal 
fibular reduction.  The diagnosis was history of fracture, 
left ankle, with normal function of both ankles.  X-rays 
showed complete healing.  

There has been no diagnosis of systemic arthritis.  

Although the veteran claimed arthritis of the joints began in 
service, there was no arthritis diagnosed in service.  His 
separation physical examination reflects no abnormalities of 
the musculoskeletal system.  While he certainly did receive 
treatment for left foot fracture in 1990, this was many years 
following service.  There is no competent evidence that the 
post service arthritis, not present until well after the 
presumptive period, was due to service.  In fact, there is 
overwhelming evidence that it was due to the fracture in 
1990, an intervening cause.  

Moreover, since service, VA treatment records show X-ray 
evidence of no arthritis of the left ankle, with complete 
healing noted in 1997.  There is no medical finding of 
systemic arthritis of the joints.  Thus, there is no current 
chronic condition of arthritis of the joints.  

The veteran argues that arthritis is currently present which 
is a result of his service.  However, as the aforementioned 
review of the record demonstrates, there is no competent 
evidence to support his theory, and the claim must be denied.  

While the veteran believes he has arthritis of the joints, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  The Board has carefully reviewed the record and finds 
there is no diagnosis, finding or other competent evidence of 
arthritis of the joints related to service.  No health care 
provider has indicated that there is such a disorder at 
present time which is related to service.  Therefore, the 
Board finds entitlement to service connection for arthritis 
of the joints is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Service connection for the side effects of medications

The veteran argues that he has a disorder characterized as 
side effects of medications due to the medications he takes 
for service-connected disabilities.  However, a careful 
review of the record as discussed earlier in this decision 
fails to reflect any medical opinion that there is a 
disability due to side effects of medication which the 
veteran is taking for his service-connected disorders of 
pseudofolliculitis barbae and hypertension.  Nor has the 
veteran presented any other competent evidence of such a 
disability.  

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for the 
alleged side effects of medications must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  

While the veteran believes he has side effects of medications 
that amount to a disability, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board has 
carefully reviewed the record and finds there is no 
diagnosis, finding or other competent evidence of side 
effects of medications related to service.  No health care 
provider has indicated that there is such a disorder at 
present time which is either related to service.  Therefore, 
the Board finds entitlement to service connection for side 
effects of medications is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Entitlement to an effective date earlier than August 4, 2003,
for the award of service connection for pseudofolliculitis 
barbae.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

The effective date in this claim has been set in accordance 
with the date of receipt the veteran's claim for service 
connection for a skin condition in August 2003.  See 38 
C.F.R. § 3.400.  An earlier effective date in this case would 
thus require VA to construe a communication received earlier 
than August 4, 2004, as a claim for service connection.  The 
veteran urges that documents in the record dated prior to 
August 4, 2003, justify an earlier effective date.  
Specifically, in February 2005 argument, he points to copies 
of his service medical records dated in March 1976 showing he 
had a severe case of pseudofolliculitis barbae as proof that 
an earlier effective date is warranted.  Nevertheless, after 
a review of the record, and for the following reasons, the 
Board finds no earlier claim for service connection for 
pseudofolliculitis barbae.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The Board finds that the veteran's April 1982, June 1992, 
April 1995, August 1995, and November 1996 claims were for 
disabilities other than a skin disorder or pseudofolliculitis 
barbae; there was no mention of a skin disability.  None of 
the previous claims can be construed as a claim for service 
connection for a skin disability as they do not identify or 
even suggest the veteran was seeking service connection for 
such a condition.  The initial claim in 1982 was for a 
nervous condition and hypertension, the June 1992 claim was 
for nervous condition and an increased rating for 
hypertension.  The April 1995 claim was for an increased 
rating for hypertension.  The August 1995 claim was for a 
right heel tendon.  The November 1996 claim was to reopen the 
claim of service connection for a nervous disorder.  The next 
claim was filed in August 2003.  

The Board has reviewed medical records to determine if a 
formal claim can be construed.  The record does contain 
evidence of treatment of pseudofolliculitis prior to August 
2003, including a VA hospital summary dated in June 1993 for 
mental health problems reflecting pseudofolliculitis barbae 
for which the veteran was given Erythromycin solution.  There 
is reference to severe pseudofolliculitis barbae again in a 
July 1997 VA general medical examination.  However, none of 
these records can be construed as an informal claim for 
service connection because they do not indicate an intent to 
apply for a benefit under the laws administered by VA.  These 
records do not identify, as required by law, the benefit 
sought.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2006); Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The Board cannot find any statement made by the veteran prior 
to August 2003 which could be construed as a claim for 
service connection for pseudofolliculitis or a skin 
condition.  Although a claim is defined broadly, the Board 
finds none of the communications from the veteran over the 
years suggest an intent to request a determination of 
entitlement or evidence a belief in entitlement to service 
connection for pseudofolliculitis barbae.  Therefore, there 
is no communication indicating an intent to apply for the 
benefit, service connection for pseudofolliculitis barbae, 
under the laws administered by VA in any document in the 
claims file.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2005); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

There is no mention of service connection for a skin 
condition claim until the veteran filed his claim for such in 
August 2003.  This claim is the one on which the current 
effective date is based, consistent with 38 C.F.R. § 3.400.  
The Board notes that in August 2004 the veteran further 
clarified that the specific skin condition for which he was 
seeking service connection was pseudofolliculitis barbae.

In light of the foregoing, the August 4, 2003, date of claim 
is the earliest possible date in determining an effective 
date in this case for the grant of service connection.  It is 
recognized that the competent evidence reflects the veteran 
suffered from this condition prior to the assigned effective 
date, but the law requires that VA assign an effective date 
that is the later of the date entitlement arose or date of 
receipt of the claim.  Accordingly, an effective date earlier 
than August 4, 2003, must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disability, to include mental retardation, dysthymia, 
passive-aggressive personality disorder, neurosis, nerves, 
and post-traumatic stress disorder, the claim remains denied.

Service connection for depression with sleep disorder is 
denied.  

Service connection for a skin condition claimed as a rash on 
the arms is denied.  

Service connection for arthritis of the joints is denied.  

Service connection for side effects of medications is denied.

An effective date earlier than August 4, 2003, for the award 
of service connection for pseudofolliculitis barbae is 
denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Because this case must be remanded for development, 
the AMC/RO has the opportunity to provide for proper notice 
to the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The record reflects that the veteran has not undergone an 
examination for his service-connected hypertension in several 
years.  The most recent hypertension examination was dated in 
January 2004.  

Although there have been a few sporadic blood pressure 
readings during treatment for unrelated conditions, 
considering the criteria, the veteran's contentions, and the 
lack of data since the last examination three and a half 
years ago, the Board finds that additional medical 
examination is warranted.

As to pseudofolliculitis barbae, while the record is replete 
with reference to this condition, there is no record of a VA 
compensation examination during the processing of this claim. 

The Board finds that examination for these disorders would be 
helpful under the circumstances of this case.  Moreover, an 
examiner(s) should be asked to comment on the impact the 
service-connected disabilities have on the veteran's ability 
to work, as it relates to his TDIU claim.  Finally, as the 
most recent treatment records are over two years old, updated 
VA treatment records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for 
pseudofolliculitis barbae or hypertension 
since May 2005.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the severity of his service-connected 
pseudofolliculitis barbae.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In 
particular, the examiner should determine 
whether the veteran has more than 40 
percent of the entire body or more than 
40 percent of exposed areas affected, or 
whether he required constant or near 
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs over the past 12 
months, and address the extent of any 
hypo-or hyperpigmented skin, and any 
other disfigurement due to the 
pseudofolliculitis barbae, including 
whether he demonstrates four or five of 
the following or its equivalent: 1) Scar 
5 or more inches (13 or more cm.) in 
length; 2) Scar at least one- quarter 
inch (0.6 cm.) wide at widest part; 3) 
Surface contour of scar elevated or 
depressed on palpation; 4) Scar adherent 
to underlying tissue; 5) Skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); 6) Skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); 7) 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
8) Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).  Color photographs of the veteran's 
current condition should be obtained.  A 
complete rationale for all opinions 
should be provided.

3.  The veteran should be scheduled for a 
VA cardiology examination to determine 
the severity of his hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

4.  The RO is to afford the veteran an 
appropriate VA examination for assessment 
of his TDIU claim.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the physician is asked 
to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims for an increased 
rating for the service-connected 
pseudofolliculitis barbae and 
hypertension, as well as the claim for 
TDIU.  If any action remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


